
	
		II
		112th CONGRESS
		1st Session
		S. 1470
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Crapo (for himself
			 and Mr. Risch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote timely exploration for geothermal resources
		  under existing geothermal leases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Exploring for Geothermal Energy on
			 Federal Lands Act.
		2.Geothermal
			 exploration notice and exclusion
			(a)Definition of
			 geothermal exploration test projectIn this section the term geothermal
			 exploration test project means the drilling of a well to test or explore
			 for geothermal resources on lands leased by the Department of the Interior for
			 the development and production of geothermal resources, that—
				(1)is carried out by
			 the holder of the lease;
				(2)causes—
					(A)less than 1 acre
			 of soil or vegetation disruption at the location of each geothermal exploration
			 well; and
					(B)not more than 5
			 acres of soil or vegetation disruption during access or egress to the test
			 site;
					(3)is
			 developed—
					(A)no deeper than
			 2,500 feet;
					(B)less than 8 inches
			 in diameter;
					(C)in a manner that
			 does not require off-road motorized access other than to and from the well site
			 along an identified off-road route for which notice is provided to the
			 Secretary of the Interior under subsection (c);
					(D)without
			 construction of new roads other than upgrading of existing drainage crossings
			 for safety purposes; and
					(E)with the use of
			 rubber-tired digging or drilling equipment vehicles; and
					(4)is completed in
			 less than 45 days, including—
					(A)removal of any
			 surface infrastructure from the site; and
					(B)restoration of the
			 project site to approximately the condition that existed at the time the
			 project began.
					(b)NEPA
			 exclusionSection 102(2)(C) of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply with respect to a project
			 that the Secretary of the Interior determines under subsection (c) is a
			 geothermal exploration test project.
			(c)Notice of
			 intent; review and determination
				(1)Requirement to
			 provide noticeA leaseholder intending to carry out a geothermal
			 exploration test project shall provide notice to the Secretary of the Interior
			 not later than 30 days prior to the start of drilling under the project.
				(2)Review of
			 projectThe Secretary shall by not later than 10 days after
			 receipt of a notice of intent under paragraph (1) from a leaseholder—
					(A)review the project
			 described in the notice and determine whether it is a geothermal exploration
			 test project under subsection (a);
					(B)notify the
			 leaseholder—
						(i)that
			 under subsection (b) of this section, section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) does not apply to the
			 project; or
						(ii)that section
			 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) applies to the project, including clear and detailed findings on any
			 deficiencies in the project that preclude the application of subsection (b) of
			 this section to the project.
						(3)Opportunity to
			 remedyIf the Secretary provides notice under paragraph
			 (2)(B)(ii) that section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) applies to the project, the Secretary shall
			 provide the leaseholder an opportunity to remedy the deficiencies described in
			 the notice prior to the date the leaseholder intended to start of drilling
			 under the project.
				
